 PRECISION CARPET, INC.La-Ron Corporation d/b/a Precision Carpet,Inc. andArthur Andrew Lane,George Neville,and Car-pet and Linoleum Layers Local Union No. 484, In-ternational Brotherhood of Carpenters and Joinersof America,AFL-CIO,and Associated Trades andCrafts,Local No. 3, Party of InterestPrecisionCarpet,Inc.and Arthur Andrew Lane,George Neville,and Carpet and Linoleum LayersLocal Union No. 484,International Brotherhood ofCarpenters and Joiners of America,AFL-CIO.Cases 8-CA-9097-1, 8-CA-9097-2, 8-CA-9094,8-CA-9098-1, 8-CA-9098-2, and 8-CA-9072March 25, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn November 24, 1975, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions 2 of the Administrative Law Judge and to adopther recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, La-Ron Corporation,Akron, Ohio, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order.The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicynot to over-rule an AdministrativeLaw Judge's resolutionswith respect to credibilityunless the clear preponderanceof all of therelevant evidence convinces usthatthe resolutions are incorrect.Standard DryWall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the recordand find no basisfor reversing her findings.2In adopting the Decision of the AdministrativeLaw Judge,MemberWaltherfinds it unnecessary to consideror to rely onMidwest Piping andSupply Co., Inc.,63 NLRB 1060 (1945).DECISIONSTATEMENT OF THE CASE329NANCYM. SHERMAN,Administrative Law Judge: Thisproceeding was heard at Akron, Ohio, on July 21-23, 1975,pursuant to the following charges and complaints:1.A charge filed on April 7, 1975, and amended onApril 15, 1975, by Carpet and Linoleum Layers Local No.484, International Brotherhood of Carpenters and Joiners,AFL=CIO (the Carpet Layers), against Precision Carpet,Inc. d/b/a La-Ron, Inc. (Case 8-CA-9072).'2.Charges filed on April 14, 1975, by Arthur AndrewLane (Case 8-CA-9097-1) and George Neville (Case 8-CA-9097-2) against La-Ron, d/b/a Precision Carpet, Inc.3.Charges filed on April 14, 1975, by Arthur AndrewLane (Case 8-CA-9098-1) and George Neville (Case 8-CA-9098-2) against Precision Carpet, Inc.4.A charge filed on April 15, 1975, by the Carpet Layersagainst La-Ron Corp., d/b/a Precision Carpet, Inc. (Case8-CA-9094).5.An order consolidating Cases 8-CA-9097-1, 8-CA-9097-2, 8-CA-9098-1, and 8-CA-9098-2, dated May 14,1975, and a consolidated complaint in such cases, datedMay 14, 1975, and amended on July 18, 1975.6.An order consolidating such cases with Cases 8-CA-9072 and 9-CA-9094, and a consolidated complaint in allthe captionedcases,both dated July 1, 1975.The questions presented,inter alia,are whether Section8(a)(1) of the National Labor Relations Act, as amended(the Act), was violated by threats of economic reprisal tocertain alleged employees if they did not join AssociatedTrades and Crafts, Local No. 3 (the ATC); whether Sec-tion 8(a)(2) and (1) of the Act was violated by urging andsoliciting employees to sign ATC authorization cards orjoin ATC, and by executing and maintaining a contractwith ATC; and whether Section 8(a)(3) and (1) of the Actwas violated by the alleged termination of Arthur AndrewLane and George Neville because they would not join theATC.Upon the entire record, including my observation of thewitnesses,and after due consideration of the brief filed bycounsel for the General Counsel (the General Counsel), thebrief filed by counsel for La-Ron Corporation and Preci-sion Carpet, Inc., and the brief filed by counsel for theATC, I make the following:FINDINGS OF FACT1. JURISDICTIONLa-Ron Corporation is an Ohio corporation with itsprincipal office and place of business at 2268 East Avenue,Akron, Ohio,herein sometimescalled the East Avenue ad-dress. Lawrence West, the president of and sole stockhold-er inLa-Ron Corporation, testified that between its August1974 incorporation and mid-January 1975, La-Ron Corpo-ration was engaged in a real estate and stock operation.Lawrence West further testified that beginning about Janu-1The amendedchargenames "PrecisionCarpet, Inc."223 NLRB No. 63 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDary 15, 1975, and continuing until the July 1975 hearing,La-Ron Corporation has been engaged in the sale and in-stallation of carpeting,95 percent of its business being in-dustrial-commercial and the rest residential.Between Feb-ruary and July 1975, inclusive, La-Ron Corporationreceived carpeting from outside Ohio valued at $5,000 permonth.The alleged unfair labor practices began in January1975, and the hearing was held in July 1975. La-Ron Cor-poration and PrecisionCarpet,Inc., contend,in effect, thatwhether to assert jurisdiction over La-Ron Corporationshould be determined on the basis of its operations alone.For reasons set forthinfra,Iagree.Ifind that La-RonCorporation has at material times been engaged in com-merce within the meaningof the Act,and that to assertjurisdiction over its operations will effectuate the policiesof the Act.Gradwohl House, Inc.,146 NLRB 977 (1964);United Slate, Tile and Composition Roofers, Damp and Wa-terproof Workers Association, AFL-CIO, Local Union No. 7(Atlas Roofing Co.),131 NLRB 1267 (1961)2Precision Carpet,Inc., is an Ohio corporation which wasincorporatedin October or November 1972. A number ofthe formal papers in this proceeding were mailed to Preci-sion Carpet,Inc., at the East Avenue address.Counsel forPrecision Carpet,Inc., stated on the record that he was notchallenging the validity of the service of these documents.Precision Carpet,Inc., contends that it did no business in1973, 1974, or 1975. At the July 1975 hearing, the GeneralCounsel contended that Precision Carpet,Inc., had beencontinuously engaged in business fromits incorporationthrough the date of the hearing. In this connection, theGeneral Counsel initially contended that PrecisionCarpet,Inc., occupies single-employer status with La-Ron Corpo-ration or, in the alternative,that La-Ron Corporation is asuccessor to PrecisionCarpet, Inc. Later in the hearing andin the General Counsel's posthearingbriefand his concom-itant"Motion to Conform the Pleadings to the Proof," hemade the further alternative contentions that PrecisionCarpet,Inc., is thealter egoof Precision Carpet Installation(not referred to by that name in the original pleadings);that La-Ron Corporation is thealter egoof Precision Car-pet Installation;that La-RonCorporationis the successorto Precision Carpet Installation;and that La-Ron Corpo-ration,PrecisionCarpet,Inc., and PrecisionCarpetInstal-lation constitute a single employer.The issues so raised willbe disposed of hereafter.The ATC and the Carpet Layers are both labor organi-zations within the meaning of the Act.If.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.The 1970 bargaining agreementAbout 1970, Leo Petri, who was then a business agentfor the Carpet Layers, met with William West and his sonLawrence West. They agreed to join the Carpet Layers, tosign an agreement,and to hire some members of that2Decision on remand, 134 NLRB 367.Union. William West's fully executed copy of this contract,which expired by its terms no earlier than June 1973, bearsthe following entry on the signature page, written by Wil-liamWest, "Precision Carpet Inst. [By] Wm. West, 2268East Ave., Akron, Ohio 44314." When this document wassigned,William West told Petri that Lawrence West was a"partner" and that "the only reason he was not in full con-trol was that Mr. Bill West had the funds to run the compa-ny and Larry West was the Vice President of the compa-ny"The 1970 bargaining agreement contains a union-shopclause.In June1972, Arthur Andrew Lane applied to Law-renceWest for a job. Lawrence West said that if Lanewanted to work for him, Lane would have to join the Car-pet Layers. Lane had previously tried to join the CarpetLayers, but had been told that he could not get in unless hehad a job in a union shop. After this conversation withLawrence West, Lane requested and received membershipin the Carpet Layers. Thereafter, Lawrence West hiredLane.2. The incorporation of Precision Carpet, Inc.In October or November 1972, Precision Carpet, Inc.,was incorporated by William West, his wife Helen (Law-renceWest's stepmother),and Rex Sager(infra,fn. 3). Atall relevant times thereafter,WilliamWest has been thepresident of Precision Carpet, Inc., and, with Helen West,has owned virtually all its stock.'3. Payments made after execution of the 1970 contractIn early 1973, the employees and the Carpet Layers hadconsiderable problems with checks which were returned tothem because of insufficient funds. William West told Petrithat the checking account was "screwed up," that the bankwas goingto close the checking account, and that thereaf-ter he would write checks on an account maintained byLeNest Corporation, which he said was another corpora-tionwhich he owned and which had some apartments.47The only otherstockholder is Rex Sager,who was secretary of PrecisionCarpet,Inc. Sager is a member of the law firm which represented PrecisionCarpet, Inc., La-Ron Corporation,and ATCat the hearing. He set up La-Ron Corporation,and is namedin La-Ron Corporation's articles of incor-poration as the agent upon whom process, tax notices, or demands may beserved. I infer that his stock ownership in PrecisionCarpet,Inc., is nominalonly.Lawrence West testified that fromAugust 1974until January15, 1975,LeNest wasa holding company which occupied the East Avenuepremisesand engaged in the business of real estate, stocks andbonds, and carpet(sales and"somewhat,sometimes" installation). He further testified thatwhen he acquired the carpet businessin which La-Ron Corporation is nowengaged William West owned LeNest,and that at some time which Law-renceWest did not recall,Helen West owned an interestin LeNest. Law-renceWest testified,in effect,that he had never owned any interest inLeNest.Nevillecrediblytestified without contradiction that at one time notfixed in therecord,William Westtold him that LeNest"was a corporationbetween Bill West and Helen West;" and that at another time not fixed inthe record,William West told him that Lawrence West ownedhalf of Le-Nest.Lawrence West testified at one point that he workedfor LeNest be-tween August and December 1974, and he further testified that during thisperiod LeNest was located at 2268 East Avenue.Fourteen checkswritten byWilliamWest on LeNest's accountin October and November 1974 bear theprinted address,"105 Mayfield Ave., Akron, Ohio,"which is the home ad-dress of William and Helen West.I conclude thatin 1973 and 1974, LeNest PRECISION CARPET, INC.331The first subsequent paychecks on that account did nothave deductionstatements.After Petri complained aboutthis to William West, he immediately started stapling to thepaychecks an itemized list of deductions. Among the de-ductions so made were vacation savings (seeinfra)andunion dues, the deduction of both items having been calledfor by the 1970 and 1973 contracts. This practice continuedthrough December 1974.54. The 1973 contract and subsequent dealings with theCarpet LayersIn 1973, with the expiration of the first contract signedby Petri and William West, William and Lawrence Westentered into negotiations with Petri for a new contract.During this period, William West repeatedly told Petri thatWilliam West was "president" of "Precision Carpet," andthat Lawrence West was a "partner" in "Precision Carpet."The contract eventually executed, on July 19, 1973, was aprinted form contract to expire by its terms no earlier thanJune 1976. Petri testified that the same parties entered intoboth the 1970 and 1973 agreements. However, when Re-spondents' counsel then suggested that the employer partyto the 1970 contract was "obviously Precision Carpet In-stallation," Petri credibly testified, "I don't really knowwhat company I was dealing with because they were con-tinually changing checks and changing all their statusescompletely." InWilliamWest's presence, Petri inserted"PrecisionCarpet" in the blank for the employer's name inthe preamble in the 1973 contract .6 William West insertedon the signature page, under the language "For the Em-ployer," the words, "Wm. A. West, Pres. . . . 2268 EastAve. . . . Akron, Ohio, 44314." Above this signature is thenotation, "Employers IRS No. 34-1111186."The 1973 agreement, like the 1970 agreement, contains aunion-shopclause.When carpetlayer Neville started towork at theEastAvenue shop in July 1973, he joined theCarpet Layers because Lawrence West said he "had to be amember in order to work in the shop because it was aUnion shop."The 1973 agreement contains clauses requiring the Em-ployer to contribute to a health and welfare and a pensionfund a specified sum for each hour worked by a unit em-ployee. The received exhibits include the Carpet Layerscarbon copies of certain forms sent to an unspecified bankfor the months of January through October 1974 and head-ed "Monthly Combined Report form to be used in report-ing employees working under Carpenters and JoinersAgreements." These forms each contain an entry in thesquare labeled "Remittance." Of these 10 forms, 7 bear theIRS identification number recited in the 1973 contract, 2bear no IRS identification number, and 1 (for August1974) bears a different IRS identification number. Theemployer's name on the first of these documents is "Preci-sion Carpet, Inc." The remaining documents give its nameas "PrecisionCarpet Installation," except that two of them(for the months of April and June)give the name"Preci-sion Carpet." All of these documents give the employer'saddress as the East Avenue address. All of them bear, insimilar handwriting, the purportedsignatureof Mark Gun-derson, whom Petri identified as the bookkeeper for Preci-sion CarpetInstallation, except that the last twoare signedby William West I and the report for February bears thesignature"H. A. West"; as previously noted, one of themajor stockholders of Precision Carpet,Inc., isHelenWest. A "vacationsavings" provision in the 1973 contractrequiresthe Employer to forward to an agreed-upon "de-pository" a specified sum for each hour worked by a unitemployee. The received exhibits include the Carpet Layerscarbon copies of certain forms, all but the first of whichbear a "Received" stamp from the First National Bank ofAkron, which are headed "Local No. 484 Vacation-Holi-day Fund" and which specify the amounts allegedly owedfor the months of January to October 1974, inclusive. Allof these forms state the employer's address as the East Av-enue address. The last two of these forms give theemployer's name as"Precision Carpet, Inc." and bear thesignatureof "Wm. West Pres." B All but one (for March) ofthe remainingforms bear Mark Gunderson's purportedsignaturein handwriting similar to his purportedsignatureson the "Combined Reports" forms. Of these eightremain-ing forms, two name the employer as "Precision CarpetInstallation," four as "Precision Carpet," and two as "Pre-cision Inc." With the exception noted below,9 the employeenames andtheir respective working hours set forth on the"vacationsavings" form for each month arethe same asthose on the "welfare and pension" form for that month.On September 26, 1973, Petri sent by certified mail aletter alleging violations of the 1973 contract between theCarpet Layers and "Precision Carpet," to "Mr. WilliamWest, President, Precision Carpet, 105 Mayfield Rd., Ak-ron,Ohio." The letter stated that if the matter was notresolved before October 5, 1973, then the letter was to beconsidered as a grievance, three named persons were to bethe union representatives of the arbitration board, and Pe-trishould be advised of the designated arbitrators for..your company." Petri never received a reply to thisletter,which, according to a subsequent letter from William West,he did not receive until October 10, 1973. On October 8,1973, Petri sent a letter addressed to "Bill West, President,Precision Carpet," at the East Avenue address. The letteralleged that "your company has not complied with the con-tract by naming its three arbitrators," and requested theEmployer to appoint an arbitrator in accordance with thenext step of the contractual grievance procedure. The letterwas sent by certified mail, and the receipt was signed byLawrence West, as agent for Bill West. A letter to Petrir I find these signatures to be authentic on the basis of comparison withadmittedly authentic signatures on other exhibits.8 Seesupra,fn. 7.9 Arthur Lane's name and alleged working hours are listed on the"Monthly Combined Report Form" for May through July 1974. Similarwas in effect owned by William and/or Helen West.entries onthe "Vacation-Holiday Fund" reports forthosemonths aresHowever,vacation fund contributions were not forwarded after Octobercrossed out, and his crossed-out hours are subtracted from the"Total Regu-1974.larHours" with the notation"pd. to Lane."Lane testified that he worked6 The record fails to disclose the correspondingentry,if any, in the 1970for "PrecisionCarpet"beginningin June.His name and hours are listed oncontract.both sets offormsbeginning inAugust 1974. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom William West, dated October 12, 1973, tacitly con-cededthe existenceof contractual obligations which hadnot beenfullymet but would assertedly be complied withshortly. The printed letterhead on this letter reads, "Preci-sion Carpet Installation/ 2268 East Avenue, Akron, Ohio44314/ Bus. 836-6111, Res. 836-9369."5.Alleged 1968-74 functioning of Precision CarpetInstallation and Precision Carpet, Inc.Lawrence West initially testified that from August 1974until January 15, 1975, he worked for LeNest Corporationat the East Avenue address. Two days later, he testifiedthat for a 6-year period which included December 1974, hewas employed by Precision Carpet Installation as a manag-er, under the immediate supervision of his father, WilliamWest. Lawrence West further testified that throughout this6-year period, he did all the hiring and all the firing.10 Inaddition, Lawrence West testified that other duties in man-aging the shop were divided between himself, his fatherWilliamWest, his stepmother Helen West, and RonaldTaylor, one of La-Ron's original incorporators.) I AttorneyJohn A. Daily (who represented ATC at the hearing butwho filed certain prehearing pleadings as counsel for Re-spondents and whose partner represented Respondents atthe hearing in July 1975), stated on the record:... our search was that . . . in talking to the attorneywho does the tax returns, he said that Precision CarpetInc. did not do business in the years 1973, '74 or '75.However, he did deduct-I should say there was atrade style known as William West d.b.a. PrecisionCarpet Installation on his individual returns when hisSchedule C was filed for the year 1974, and that is theextent of our knowledge.This representation that the tax attorney had made thesestatementstoDaily was accepted by the General Coun-sel.12Counsel for Precision Carpet, Inc., contended on the rec-ord that this corporation had done no business in 1973 or1974. Counsel for this corporation further stated on therecord that its president in 1974 was William West. A no-tarized affidavit signed byWilliam West on February 7,1974,13 states that Precision Carpet, Inc., "is an Ohio cor-10When hiring Nevillein July 1973,and rehiringLane in May 1974,Lawrence West said that they were working for "PrecisionCarpet""Lawrence West testified that he and his father had decided to hireTaylor.Lawrence West further testifiedthat Taylor did work forPrecisionCarpet Installation,but that Lawrence West did not know"whether he wasan employee of Precision Carpet Installationor LeNest [supra, In. 4]. 1 don'tknow who he was paid by."12Thetranscriptis hereby corrected.13Attorney Daily,who signed certain prehearing pleadingson behalf ofRespondents, but who appeared at the hearing as counselfor the ATC,notarizedWilliamWest's signature.Daily testified that he knew WilliamWest and that as a matter of practice,Daily wouldnot have signed, asnotary,a document bearing the purported signature of William West if it infact had not been signedby William West.See also rule 902(8)of the Feder-al Rules of Evidence.Daily'ssubscription givesFebruary7 as the date butomits the year.I infer that the year was1974 in view of the February 13,1974, date of the NLRBreceipt stamp on the document and the fact that thedocument describesvarious allegedevents occurringon or prior to January7, 1974.poration engaged in the selling and installation of carpet.... Annually in the course and conduct of its business, itreceived goods in the value of $50,000 from points locatedoutside the State of Ohio." I adhere to my determination atthe hearing that this affidavit is admissible to prove thetruth of the foregoing matters asserted therein. See rule801(d)(2)(D) of the Federal Rules of Evidence.B. Lawrence West's Alleged Acquisition of a CarpetBusinessat the East Avenue AddressLa-Ron Corporation was incorporated in April 1974 byRonald Taylor (its first president), Lawrence West, andRex Sager(supra,fn. 3). Between August 1974 and January15, 1975, La-Ron Corporation was engaged in a stocks andreal estate operation. At some time during this period,Lawrence West bought out the other shareholders and be-came the sole shareholder in La-Ron Corporation.Counsel for Respondents stated at the outset of the hear-ing, "We plan to show ... that early in 1975 La-Ron Cor-poration and Larry West, its president, bought out all ofthe assets and accounts from Precision Carpet, Inc... .Further, . . . we will state that Precision Carpet, Inc.,through our knowledge did not do any business in 1974... and 1975." Lawrence West initially testified that inmid-January 1975 he bought out LeNest(supra,fn. 4). Twodays later, Lawrence West testified as follows:Q. [By the General Counsel] . . . Yousayyou arenow the owner of what?A. La-Ron Corporation d.b.a. Precision Carpet In-stallation.Q. La-Ron d.b.a. Precision Carpet Installation?A. Correct. That's what I bought, Precision CarpetInstallation.Q. How much did you pay for Precision Carpet In-stallation?A. A total of $101,000.Q. Did you buy Precision Carpet Installation or didyou buy LeNest?A. No, I did not buy LeNest.Q. You did not?A. No, I did not.Q. It is your testimony here today that you boughtPrecision Carpet, Incorporated?A. Correct.JUDGE SHERMAN: No.Installation.MR. HILL: I mean, Installation. Precision CarpetInstallation.THE WITNESS: Correct.JUDGE .SHERMAN:Who did you buy it from?THE WITNESS:William A. West, of LeNest. I boughtPrecision Carpet Installation from LeNest, Incorpo-rated.William A. West d.b.a. Precision Carpet Instal-lation, that is who I bought Precision Carpet from.Q. (By Mr. Hill) Let's go over that slowly again.You bought what?A. I bought Precision Carpet Installation from Wil-liam A. West d.b.a. Precision Carpet Installation andLeNest. PRECISIONCARPET, INC.333Q. Are you saying that William A. West ownedPrecisionCarpet and LeNest?A. Correct.Q. And you boughtPrecisionCarpetInstallationfrom him?A. As far asI can remember, yes.JUDGE SHERMAN:You bought it from him and fromLeNest?THE WITNESS:Yes.Of this $101,000 payment, $20,000 was in cash and therest in notes. Lawrence West testified that for this sum hereceived "the good will of the company, actually, theirname," inventories, materials, supplies, trucks, a towmotor,and all of its carpeting (valued at $25,000 to $30,000). Hefurther testified that he assumed the lease on the buildingfor 5 years, that he received some payables, and that hereceived no accounts receivable or shares of stock. Whenasked whether Precision Carpet Installation, when he pur-chased it, was a proprietorship, a partnership, or a corpora-tion, Lawrence West replied that he did not know, "All Iknow is [I am] working under William A. West d.b.a. Preci-sion Carpet Installation, but we put it under La-Ron d.b.a.Precision Carpet Installation." He also testified that he didnot know how Precision Carpet Installation differed fromPrecision Carpet, Inc.After January 1, Neville and Lane, who continued towork at the East Avenue address, began receiving checkssigned by Lawrence West with the printed heading, "La-Ron Corp., 406 W. Exchange St., Akron, Ohio 44302."When Neville asked Lawrence West about this, he repliedthat he and Ronald Taylor had ordered these checks 4 or 5months ago, but "before [La-Ron] ever got started .. .[they] had a disagreement, and La-Ron . . . dissolved andhe was going to use these new checks" until regular payrollchecks came in.14 Lawrence West directed the carpetlayersboth before and after La-Ron Corporation took over thebusiness in January 1975. All four of the carpetlayers whowere on La-Ron Corporation's payroll in January andFebruary 1975 were included among the four or five whohad worked as such under Lawrence West's direction inDecember 1974. The sign "Precision Carpet" appeared onthe front of the East Avenue building from at least July1973 through at least February 1975, and there is no evi-dence that it was ever changed. During this same period,allmail was addressed to "Precision Carpet Company," atthe East Avenue address, and the secretary answered thephone "Precision Carpet." A letter written to Petri by Wil-liam West in October 1973 appears on the same stationeryas a letter written to a Carpet Layers attorney by LawrenceWest dated March 7, 1975. The letterhead reads, "Preci-sion Carpet Installation, 2268 East Avenue, Akron, Ohio44314, Bus. 836-6111, Res. 836-9369"; and at the July1975 hearing, Lawrence West testified, "That is our com-pany stationery." The March 1975 letter was signed byLawrence West under the typewritten signature, "Precision14No deductions for taxes or union dues were made from their 1975checks.Carpet, Inc." and over the typewritten signature, "Law-rence M. West, President."15 On April 19, 1975, LawrenceWest signed a receipt bearing the name "Precision Carpet"for the amended charge and accompanying letter in Case8-CA-9072, naming as Respondent "Precision Carpet,Inc." 16 The receipt of a number of other formal papersserved between April and July 1975 by registered mail inthe instant proceeding (heard in July 1975) was acknowl-edged by the purported signature of Peggy Ann West, whoisLawrence West's sister and William West's daughterand whom Lawrence West identified as a secretary work-ing for La-Ron Corporation.17 As previously noted, Re-spondents do not question the sufficiency of the service ofthese documents, all of them mailed to the East Avenueaddress.After the beginning of 1975, Lawrence West caused tobe printed a supply of folded business cards. The outsidecontains the printed name, with a picture of a yardstick,"Precision Carpet Installation," the first word being inlarger and different style type from the rest. When the cardis opened, it states,inter alia,"Larry M. West, Owner, 2268East Avenue, Akron, Ohio 44313 (216) 836-6111," the busi-ness telephone number appearing on the 1973 and 1975stationery.He testified that he caused these cards to beprinted "Because I am now the owner of La-Ron Corpora-tion d/b/a Precision Carpet Installation, but I haven'tchanged all the book works or my contracts in makingthem La-Ron. I am still going under the name of PrecisionCarpet Installation."About May 22, 1975, Precision Carpet, Inc., filed a "Mo-tion and Answer" whose caption bears the name of Preci-sion Carpet, Inc., but does not bear the name of La-RonCorporation. This document, which was drafted as an an-swer to a complaint referring to Precision Carpet, Inc., as"Precision" and not naming Precision Installation Compa-ny as such, states, in connection with an allegation thatNeville and Lane were unlawfully discharged, "upon re-ceipt of business by Precision, Neville and Lane will beable to bid on same as subcontractors."Carpetlayer Neville testified thatWilliam West retiredthe first of January, and that the next check received byNeville was from La-Ron Corporation.18 Lawrence Westtestified at the July 1975 hearing that his father had recent-ly retired "from his business," which Lawrence West de-scribed as "LeNest, Incorporated"(supra,fn. 4). There isno evidence that William West ever played any part in theoperations of La-Ron Corporation.15Lawrence West attributed the signature's phrasing to the nomenclatureusedin theletter to which West's letter was a response. When asked whetherhe was president of Precision Carpet, Inc., as of March 7, 1975, he replied"Just by the letterhead, to answer [Carpet Layers' attorney] Gore's letter,just to stallfor time."16 1 find his signature on this document to be authentic by comparing itwith admittedly authentic signatures on other exhibits.17Peggy Ann West's purported signatures appear on two receipts as agentfor "La-Ron" and two as agent for "Precision Carpet." The quotedmaterialappears to be in the same handwriting as the signatures. All four receiptswere signed less than 3 weeks before the hearing.IsThe earliest such check in the record is dated January 31, 1975. Thelatest prior check signed by William West is dated December 5, 1974. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. TheEvents Culminating in Recognitionof the A TC1.Lawrence West's opinionof the Carpet Layers and theATCCarpet Layers representative Petri credibly testified to abelief that Lawrence and William West continuously vio-lated the bargaining agreement,refused to go to arbitra-tion,and discharged an employee because he had testifiedto that effect before the Board.19 In late 1974, Petri ap-proached Lawrence West and said that Petri wished Westwould"pay the people according to the agreement andabide by the agreement that we had signed."West calledPetri a "bastard"and a"son of a bitch,"and told him to"get the hell out of there," whereupon Petri slapped him.West thereafter filed but later dropped assault chargesagainst Petri.In November1974, Petri and otherrepresentatives of theCarpet Layers got into a discussion with Lawrence Westabout alleged breaches of the 1973 contract.West "blewup," said that he "wasn't going to put up with this type ofaggravation and he was going to quit[the Carpet Layers]and join ATC, where they would go to bat for him. Theywould hire an attorney and fight[the Carpet Layers] ifnecessary."On two occasions in January 1975, Petri telephonedLawrence West to ask him"what his intentions were withregard to abiding by the contract that the company hadsigned."The record fails to show West's reply.2.Alleged interference,restraint,and coercionIn January 1975, Lawrence West told carpetlayer Lanethat "theywas thinking about changing the union,going toAssociated Trades and Crafts Union,"and asked Lanewhat he thought of it.Lane,who was a member of theCarpet Layers, said that he "didn't think it would be sucha good idea."Later in January, in the presence of carpet-layer Neville, Lawrence West told Lane that if he did notjoin the ATC "with them," Lane wouldno longerwork forWest.Lane replied that he wouldnot join.20Still later inJanuary,Lawrence West gave Lane acopy of the ATCcontract,said he thought the contract was a good idea, andtold Lane to read it and to tell West what Lane thoughtabout it.At or about the same time,Lawrence West askedLane and Neville to attend a meeting at the shop at 7:30that evening with an ATC representative.Lane and Nevillewent down to the shop and waited until 8:15 or later, butno one elseshowed up. On the following day, they askedLawrence West what happened to the meeting. He saidthat he had gone out of town and could not make it backor get to a phone.2119A charge based on this alleged incident was settled by payment ofpartial backpay.m West was not asked about this conversation.Accordingly,IcreditLane's version,although Neville was not asked about it either.21Lawrence West testified that sometime after January 1975, La-RonCorporation's officers-President Lawrence West, Vice President Sue AnnD'Amico,and comptroller William Chapman-called a"company meet-ing," not attended by ATC representative Eddie Beam,to decide whatunion to affiliate with.West further testified that the employees present,In early February, Lawrence West and La-Ron comp-trollerWilliam Chapman asked Lane to join the ATC.West said that he thought it would be a better union, thebenefits were better, and "we" would work more often.Lane replied that he would not join the ATC and he didnot think it was a good idea for West and Chapman to joineither. 2Also in early February 1975, ATC business agent EddieBeam receiveda report that Lawrence West was havingtrouble with the Carpet Layers business agent, who hadpunched him, and might be glad to talk toBeam.There-upon Beamcalled Lawrence West, identified himself, andasked whether he would be interested in talking to Beam.West said,"Yes, I would ...I am gladyou called."3. The ATC meeting in Lawrence West's officeOn February 17, at or about 6:30 p.m., Lawrence Westtelephoned Neville that there was a meeting at the shop at7 that evening and "For your own good, you better bethere." Neville replied that he was not coming because hehad other plans and the notice was too short. West did notrelate the purpose of the meeting to Neville, who testifiedthat he "had a good idea, but . . . wasn't positive" as to itspurpose.Lane was never informed of this meeting.The names of four, and only four, nonclerical employeesappear on La-Ron Corporation's payroll records betweenmid-January and the end of February 1975-namely, Wil-liam Ringer,Louie Sloey, George Neville, and Arthur An-drew Lane. I find that until the end of February 1975, thesefour comprised the bargaining unit for which the ATC wasrecognized as the bargaining representative on February19.23About 7 p.m. on February 17, ATC representativeBeam met inLawrence West's office with Lawrence West,William Chapman (La-Ron Corporation's comptroller),and employees Ringer and Sloey. Neville and Lane werenot present. Also present were Terrence Pearson, JerryHershberger,and (perhaps)someone named"Angelo."Hershberger's name does not appearon any of La-RonCorporation's payroll records through June 13, which weresupplied in response to a subpena issued at the GeneralCounsel's instance, and seeking all such records throughMay 30, 197524 Nor does Pearson's name appear on any ofwhom he identified as William Ringer,John Percocco,HarryDean, andCarroll Haywood,"all collectively,"said they wanted to be represented bythe ATC.Ido not believe Lawrence West's wholly uncorroborated testimo-ny in this respect.Because he testified that"we didn't have a union"at thistime, any such meeting must have been held beforeFebruary 19, 1975,when Lawrence West signed acontract with the ATC. However, Dean'sname first appears on the payroll for the week ending April1.1975,Haywood's first appearson the payrollfor the week ending May9, 1975,and Percocco's does not appear on anyof the payrollrecords through June13, 1975.u Lane testified at the hearing that he said this because he had heard thatthe ATC hadtrouble getting on big commercial jobs.23For reasons set forthinfra,I find that Neville and Lane wereemployeesrather than independent contractors,and that they were terminated on Feb-ruary 18 in violation of Section 8(a)(3) and(1) of the Act. Accordingly, theyare included in the unit at all times, includingthe period after their dis-charge.Independent Sprinkler & Fire Protection Co.,220 NLRB No. 140(1975);Old King Cole, Inc. v. N.L.R.B.,260 F.2d 530 (C.A. 6, 1958).24 The dated ATC documentssigned by Hershberger are all dated May30, 1975,or later. PRECISIONCARPET, INC.335these records 25 The only "Angelo" on such records is An-gelo Sabaro,whose name first appears on the payroll rec-ord for the week ending March 7, 1975. Beam told thegroup about the benefits called for by the ATC contracts,all of which are identical, and about the ATC dues andassessments.Ringer,Sloey,Pearson,Hershberger, and(perhaps) Chapman and "Angelo" said they wanted tojoin,but Beam had mislaidhis blank ATCauthorizationcards.26 Lawrence West was present throughout this con-ference,but said nothing.4. The alleged discriminatory dischargesAt 10 p.m. that evening, February 17, Lawrence Westtelephoned Neville and said, "Precision Carpet is now anATC union shop; and if you intend to work there anymore, you have to join the union with us." Immediatelythereafter,Lawrence West telephoned Lane and said "thatthey had just joined Associated Trades and Crafts Unionand if [Lane] didn't intend . . . to join, that [he] shouldn'tbother showing up for work the next day." In a telephoneconversation immediately thereafter,Neville and Laneagreed to go to work the next day as if nothing had hap-pened.27On the following day, February 18, Neville and Lanecame to the shop about 8 a.m. Lawrence West was notthere. La-Ron Corporation's comptroller, Chapman, saidthatWest had told him that the shop had become an ATCshop the night before and if they did not intend to join theATC, then they were not going to work there. Chapmansaid that if they did not intend to join the ATC, they mightas well gohome, there would not be any work for them. Atthis point Lane became "sort of aggravated" and walkedaway. Chapman then told Neville, "We have guys that didjoin with us and we have to give them the work first ... .If we had a lot of work, . . . I would be glad to give it toyou guys." After waiting around for a few more minutes,Lane and Neville went home. They never again reportedforwork there, and were never directed to report forwork 2835 Lane testified that"Terry,"whose last name Lane did not know, wasthe "shop man"who delivered cut carpeting to the installation site.Howev-er, "Terry"performed this function at least partly before Lawrence Westbought the business in January 1975, whereas Lawrence West testified inJuly 1975 that Terrence Pearson was hired, apparently to cut carpeting,after the firstof 1975,without giving any further particulars about the date.Pearson'sFebruary 19, 1975,checkoff card describes him as a warehousemanager,a classification not shown to exist in La-Ron Corporation's shop,and none of the ATC documents signed by him indicates that he was cur-rently employed by La-Ron Corporation,Precision Carpet Installation, orPrecisionCarpet, Inc.26 1 do not accept West's testimony that the La-Ron personnel filled outtheATC forms at this meeting.This testimony is inconsistent with theATC'srecords and was not corroborated by Beam.27 The Carpet Layers had previously suggested this course of actionshould the problem arise.28My findings as to the February 18 events are based on the mutuallycorroborative testimony of Neville and Lane.Chapman did not testify, norwas his absence explained.While Nevilleand Lane are listed on thepayrollthrough the week endingFebruary28, the record establishes thatthey werefrequently paid late(seeinfra,part II,13,1). I do not credit the testimony ofLawrence West, who was a singularly unimpressive witness (seeinfra,partsII,B, II,D,4),that at an employee meeting afterFebruary19 he gave Nevilleand Lane the choice of working as employee members of the Carpet Layersor as employee members ofthe ATC, andthey replied that they did not5.The execution of a contractwith the ATCOn February 19, La-Ron President Lawrence West, La-Ron comptroller Chapman, employee Ringer, and Pearsonwent down to the ATC hall. West signed a membershippledge, an authorization card, and a checkoff card, andthen called in one of the others. Thereafter, each personwho signed called in another as he left. Chapman,Ringer,and Pearson all signed membership pledge cards that day;Pearson and (perhaps) Ringer filled out applications formembership that day;29 and Chapman and Pearson filledout authorization and checkoff cards that day.30 At sometime prior to the end of the meeting, Lawrence West andATC business representative Phil Williams executed a col-lective-bargaining agreement with the ATC effective fromMarch 1, 1975, to March 1, 1978, and covering,inter alia,wages,hours; an apprenticeship program, and a grievance-arbitration procedure. On the signatory page of this docu-ment,Lawrence West wrote, in the blank under thetype-written work "Employer," "Lawrence M. West d.b.a. Pre-cision Carpet Inc." Similarly, in the blank for the name ofthe "Employer" on the first page of this document, hewrote, "Lawrence M. West DBA Precision Carpet Inc."Thereafter,West advised Beam by telephone, "Ed, youhave to get out here. There is a couple of guys who want tojoin. You have to get out here and sign them up." West andBeam agreedthat Beam would come to the shop on Febru-ary 28, a day when the employees would come in for theirpay.When Beam arrived, he took a seat by the desk whereWest was paying off the employees.Lawrence West was not asked about the February 28events.As a witness for the General Counsel,Beam testi-fied that he left "booklets" with Sloey and Sloey's "part-ner," whom Beam did not identify by name but did identi-fy as an employee who had attended the February 17conference but not the February 19meeting.31Beam wenton to testify that West said he would mail the filled-out"booklets" to the ATC's main office along with the em-ployees' payments. Although Sloey remained on La-RonCorporation's payroll until the end of March, the ATC'srecords fail to show that Sloey ever applied for member-ship, nor did they disclose any applications on or shortlywant to be associated withthe ATC.Moreover,La-Ron Corporation wasnot bound by any union-security contract with the Carpet Layers(infra,part II,D,3) and does not rely onthe ATCunion-shop clause. Accordingly,the conversation as testifiedto byLawrence West would establish an unlaw-ful termination.See casescited infraII,D,5a(text).29Ringer's application is dated February 16, but there is no credible evi-dence that prior to February 17 he had any contact withthe ATC.Ringer'sauthorization and checkoff cards are dated May 1, 1975. After the inquiryon the application, "Who referred you to us?" Ringer wrote, "Persion [sic]Caet Co."Because West is a shop owner and he and Chapman do not work withthe tools, they were admitted as nonvoting associate members.31Before March 1975, Sloey's usual partner was Ringer, who was presenton both February 17 and 19 and had already signed a pledge card and(perhaps)a membership application(seesupra,In. 29).Beam did not cor-roborate Lawrence West's testimony that "Angelo"attended the February17conference,Angelo Sabaro's name does not appear on La-RonCorporation's payrolluntil the week ending March 7, andthe ATC has norecord of any papers signed by him.La-Ron Corporation's payroll for theweek ending February 28 lists Ringer,Sloey, Neville,and Lane. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter February 28 from anyone on La-Ron Corporation'spayroll 32Neville also came to the shop that evening to pick up acheck forsumsheld back for 5 weeks. Lawrence Westasked him whether he had made up his mind yet to join theATC, and Neville replied no. West introduced Neville toBeam as a "good man. . .a good installer. . . .So rightnow we are going to forget all of those differences . . . andany question that he asks you, would you be good enoughto answer it?" Beam explained the benefitscalled for bytheATCagreement,toldNeville the number of ATCmembers and unemployed members, described the qualifi-cations and the dues payments required,and discussed theATC's policy regarding employee grievances.Beam saidthat he was not going to beg anyone to join theATC, saidNeville could join or not as he pleased, and said, "What doyou want to do? Think it over."Beam wrote his name andtelephone number on the back of a copy of the ATC agree-ment, gave thiscopyto Neville in West's presence,and leftthe shop.West was present throughout this conversation.After Beam had left, West told Neville to take the agree-ment home,read it, and think it over.33 Beam testified thathe believed Neville to be "interested enough that he wouldcome with us. . . . ApparentlyIwas wrong."The ATC contract,like theCarpet Layers 1970 and 1973contracts,contained a checkoff provision and a union-se-curity provision with a grace period of 8 days rather thanthe 30 days called for by the proviso to Section 8(a)(3).None of the parties has taken a definitive position as towhether these clauses were rendered lawful by Section 8(f)of the Act, which permits a 7-day grace period whereinteralia,the employer is engaged"primarily in the buildingand construction industry." 34 Without finding whether ornot Respondents were or are so engaged, I note that theburden of proof as to this issue rests upon Respondentsand the ATC.35Respondentsconceded at the hearing thatthe propriety of Neville's and Lane's alleged discharge wasto be determined without regard to the union-security pro-visions inthe ATC contract.Moreover,ATC representa-tive Beamstated that he would have no objection to theircontinuing to work for the Company but remaining CarpetLayersmembers rather than joiningthe ATC.32 Thenext application shown by theATC'srecords is from Harry Deanon March 29,1975. His name does not appear on the payroll until the weekending April1, 1975.33 Beam testified that theATC contractsare so administered that certainpayments are made by the employees,even though the contracts on theirface provide that the payments are to be made by the employer.In addition.ATC counselstated on the record that althoughthe ATC contractcalls forpayment by the hour, the ATC hasno objections to payment by the piece ifthe employee thereby receives the minimum contractualhourly rate. Manyof the grievances pressed by the Carpet Layers under the 1970 and 1973agreements,which also called for hourly rates, were based on alleged piece-work payments.34 Cf.Carpet,Linoleumand Soft Tile LocalUnionNo. 1247 ofthe Brother-hood of Painters,Decoratorsand Paper Hangers of America, AFL-CIO (IndioPaint and Rug Center),156 N LRB 951 (1966);United Brotherhoodof Carpen-ters and Joinersof America, AFL-CIO, Local 1839 (Kroeter ConstructionCo.?, 160 NLRB1, 3 (1966).3Carpet,Local UnionNo. 1247 (Indio Paint),supra.In. 1.D. Analysis and Conclusions1.The status of Neville and LaneRespondents contend that Neville and Lane were at alltimes independent contractors rather than employees and,further, that if they were employees, before La-Ron Corpo-ration took over the carpeting business in mid-January1975 they were employees of LeNest. For the purposes ofconvenience, these contentions, whose relevance will ap-pearinfra,will be discussed at this point.a.Whethertheywere employeesI conclude that Neville and Lane wereat all times em-ployees rather than independent contractors. It is undis-puted that carpetlayers Ringer and Sloey were employeesduring the latter part of 1974 and in 1975. All four carpet-layers were provided the same personal tools; all four wereprovided without charge with the same company suppliesand equipment, including precut carpeting to be installed;all four performed the same kind of work and (before La-Ron Corporation's takeover) sometimes worked togetheron the same job; all four received their instructions fromWilliam (before La-Ron's takeover) and Lawrence Westabout when to report for work, whether to report at theshop or at a particular job, how many square yards of car-pet to install, the color of the carpet, and what was sup-posed to be done first; and all four were paid partly by thesquare yard (at a rate unilaterally set by Lawrence West)and partly by the hour before La-Ron's takeover, and bythe square yard thereafter.36 Lane always gave an advanceexplanation, such as sickness, before taking a whole dayoff.The recordis silent asto Neville's practice in this re-spect. Lane and Neville were permitted to leave a job early,without pay, if they were finished on the job or there was ahold up on the job. On a few occasions, Lane took anunpaid hour or two off in the afternoon for personal rea-sons without notifying his employer.37 In filing his incometax returnfor 1974, Neville filed the W-2 form used byemployees. 38Both Neville and Lane were required to join the CarpetLayers when they first began to work at the East Avenueshop (in 1972 and 1973, respectively), Carpet Layers duesand vacation savings payments were deducted from their1974 paychecks, and payments to the Carpet Layers healthand welfare and pension funds were made in 1974 on theirbehalf, all as required by the Carpet Layers bargainingagreements.Also during 1974, incomeand socialsecuritytaxes were deducted from their checks. In 1973 and 1974,both Neville and Lane made repeated complaints to theCarpet Layers that they were being paid by the piece ratherthan, as required by the bargaining agreement, on an hour-ly basis, and the Carpet Layers broughtsome of these com-plaints to the attention of William West and asked him to36 Seesupra,In. 33.After the takeover,employees were paid by the hourwhen repairing damage effected by others.Thereis no evidence that Nevilleor Lane ever received such an assignment.17When he did call the shop during the day, most of the time nobody wasthere.38 Thereis no evidence regarding Lane's income tax return. PRECISIONCARPET, INC.337remedy suchgrievances.Neither Lane nor Neville evertook jobs with another company while working in the EastAvenue shop,39 or hired anyone else to work with him, orentered into any contractualagreementwith La-Ron Cor-porationor PrecisionCarpet, Inc. Neville never bid on anyjobs,and there is no evidencethat Lane did (seesupra,fn.39).Nevillewas nevertold that he was an independentcontractor, and there is no evidence that any such state-ment was evermade to Lane, who usually worked withNeville. As previously found, Lawrence West told Nevilleto attendameetingatwhich the ATC urged La-RonCorporation's employees to join, and told both Neville andLane to attend an abortive meeting where such ATCexhortations were anticipated.In contendingthat Neville and Lane were independentcontractors, Respondents seem to rely largely on the evi-dence that after 1974 no tax deductions were made fromtheir pay, and beginning in October 1974 they repeatedlyendorsed checks made out to "Neville Carpet Service" and"Lane Carpet Service" respectively. However, LawrenceWest's explanationto Lane for the absence of deductionswas "wedidn't make enough money to deduct anything";'when asked by Lane why "Lane Carpet Service" wasnamedon the checks, Lawrence West never gave a definiteanswer;and Neville and Lane credibly testified, respective-ly, that thereis no suchcompany as "Neville Carpet Ser-vice" or "Lane Carpet Service," that they had never usedthis nomenclature,and that they cashed these checks 41 be-cause suchchecks were for badly needed payments alreadylong overdue and Neville and Lane hadsometimes re-ceived checksfromthe East Avenue shop whichwere re-turned because of insufficientfunds.42Respondents alsorely on a 1974 incident where Neville was required to payfor a third of the carpet damaged on the job; but Sloey andRinger,undisputedly employees, each also had to pay for athird of the carpet, which Ringer damaged on a job whereall three wereworking. Further, Respondents point to Wil-liam West's 1974 action in withholding for 5 weeks Lane'sand Neville's payment for two jobs where West thought,erroneously, that they had laid the wrong carpet. However,it is uncontradicted that West was not acting pursuant toany agreement with Neville and Lane, and that theypromptly complained about his action to the Carpet Lay-ers,which took the position that employees should not becharged for damaged carpeting but could be discharged forrepeatedly doing bad work. Moreover, similar 1973-74 at-79 The 1973contract provides,"nor will anyUnion employee do outsideworkon his off hours."40 Neville never asked about the absence of deductions.41Lane and Neville each signed his own name on each of thesechecks.Some are also endorsed"Lane CarpetService" or "Neville Carpet Service."Lane and Nevilleexplainedthese respective endorsements on the groundthat this wasthe only way they could get the checks cashed.42 Two Februarychecksto "Neville Carpet Service," and two Februarychecks(including one for $124.89) to "LaneCarpet Service," all from La-Ron Corporation and signedby Lawrence West, are. stamped"InsufficientFunds." Lane eventually cashed a La-Ron check for $124.89 dated March7, 1975,more than 2 weeks after the terminations.Neville likewisecashed acheck bearing that date.As previouslynoted, the employeesand the CarpetLayershad had like difficultiesin 1973. Laneresignedin 1973because ofsuch problems,and did not return towork at the East Avenue shop untilmid-1974.tempts to compel Neville to pay for allegedly damaged car-peting were unavailing.In short, the evidence shows that the Employer retainedthe right to control the manner and means by whichNeville's and Lane's carpeting installation work was to beaccomplished. Accordingly, I conclude that Neville andLane wereat all timesemployees rather than independentcontractors.Local No.2265,United Brotherhood of Carpen-ters (Carpet Center, Inc.),170 NLRB 633 (1968);Carpet,Linoleum and Soft Tile Layers, Local No. 1238 (Arnold'sCarpet),175 NLRB 332 (1969).b. Identity of their 1974 employerThe evidence fails to support Respondents' further con-tention thatassumingLane and Neville were employees atany time, prior to 1975 they were employees of LeNest.The use of LeNest paychecks after early 1973 was ex-plained to Carpet Layers representative Petri by WilliamWest as arising from the bank's cancellation of the accounton which paychecks had previously been drawn. WhileLawrence West (Lane's and Neville's immediate supervisorat all times) initially testified that he worked for LeNestbetween August and December 1974, I do not credit suchtestimony. Rather, I credit his subsequent testimony thatfor a 6-year period which included December 1974, he wasemployed by Precision Carpet Installation. In so finding, Inote his testimony that as shop manager for Precision Car-pet Installation, he inspected work on the Federal Buildingperformed by Precision Carpet Installation from late No-vember 1974 to early January 1975.43 I further note theabsence of any evidence of anyde factochange prior to1975 in the duties, responsibilities, or on-the-job relation-ships of the carpetlayers or Lawrence West.The following evidence further militates against the con-tention that prior to 1975 Lane and Neville were employeesof LeNest: When hiring Neville in July 1973 and rehiringLane in May 1974, Lawrence West said they were workingfor "Precision Carpet"; and there is no evidence that eitherwas ever told that he was working for LeNest. Prior to1974, both were paid on paychecks bearing the name of"Precision Carpet." Both were treated by the Carpet Lay-ers and their employer as part of the bargaining unit cov-ered by the 1970 and 1973 "Precision Carpet" contracts.Both were listed as employees on the health and welfarepension forms and "vacation savings" forms submitted be-tween January and October 1974 by "Precision Carpet,Inc.," "Precision Carpet Installation," "Precision Inc.," or"Precision Carpet."Moreover, both of them worked onjobs which Lawrence West identified as jobs performed byPrecision Carpet Installation.4443 He initially so testifiedat three differentpoints.On thebasis of hisdemeanor, I do notbelieve his subsequenttestimony that he didnot knowwhether thiswas true. See alsoinfra,In. 44.44Morespecifically, both of them worked on the Mayflower jobbetweenJuneand October 1974; on the Fairhill Towers job in 1974;and on theFederal Building job in November and December 1974.Moreover,Nevilleworked on the Forest City Dillon job inOctober andNovember 1974. Lawrence West initially testified that asPrecision CarpetInstallationshopmanager, heinspected "Forest CityDillon in Barberton,Ohio. That was a subcontract from City Floors and Tile." He latertestified,Continued 338DECISIONSOF NATIONALLABOR RELATIONS BOARD2. The relationship between Precision Carpet, Inc., andPrecision Carpet InstallationI agree with the General Counsel's contention that Preci-sion Carpet Installation is analter egoof Precision Carpet,Inc. Thus, 1974 forms submitted in connection with thehealth-welfare-pension and "vacation savings" clauses inthe 1973 agreement (executed by William West, "Pres.," onbehalf of "Precision Carpet") variously designate the em-ployer as "Precision Carpet, Inc.," "Precision Carpet In-stallation," "Precision Carpet," and "Precision Inc." Thatthe 1973 agreement and all these forms involved the sameemployer is demonstrated by the use of the same IRS iden-tification number on practically all of these documents; bythe fact that contemporaneous forms name the same em-ployees and consecutive forms repeat many of the sameemployee names; and by the appearance on all of them ofthe same East Avenue address. Moreover, William West,the president of Precision Carpet, Inc., executed an affida-vit stating that this corporation did business in 1973 andearly 1974, but filed only an individual tax return for 1974setting forth a "trade style known as William West d.b.a.PrecisionCarpet Installation." Furthermore, admittedlyvalid service on Precision Carpet, Inc., in 1975 was effectedat the same East Avenue address set forth in the 1970 bar-gaining agreement signed "Precision Carpet Inst." Thissame address is printed on stationery bearing the letter-head "Precision Carpet Installation" used by the presidentof Precision Carpet, Inc., William West, in correspondenceregarding the 1973 agreement, which named the employeras "Precision Carpet" and was signed on its behalf by"Wm. A. West, Pres." with the same East Avenue address.Also, the abbreviated name "Precision Carpet" was usednot only in the 1973 agreement and on 1974 forms used toadminister that agreement, but on admittedly valid ac-knowledgements of service on "Precision Carpet, Inc." atthe East Avenue address displaying at all times the sign"Precision Carpet," in correspondence accepted by Wil-liam West (through Lawrence West, admittedly employedby Precision Carpet Installation) about this agreement ad-dressed to "President, Precision Carpet" at the East Ave-nue address, on mail accepted at the East Avenue address,in acknowledgements of telephone calls to the East Ave-nue address, and in Lawrence West's 1973 statement toNeville and 1974 statement to Lane about whom theyworked for. This indiscriminate use of "Precision Carpet"in situations clearly involving Precision Carpet Installation(at the very least) and in situations clearly involving Preci-sion Carpet, Inc. (at the very least) provides further sup-port for my conclusion that both constitute the same enti-ty.Suchalter egostatus is further indicated by thestatement of Precision Carpet, Inc.'s counsel that La-RonCorporation "bought out all of the assets and accountsfrom Precision Carpet, Inc.," when that statement is takenwith Lawrence West's testimony that he bought PrecisionCarpet Installation 45"We subcontracted that job off ofCityFloors and Tile."Still later, hetestified that he did not know whether Precision Carpet Installation per-formed any work in 1974 for ForestCityDillon.I accept his initial testimo-ny in this respect.3.The relationship between La-Ron Corporation andPrecision Carpet Installation/Precision Carpet, Inc.As previously found, after taking over the business fromthe entity variously known as Precision Carpet Installationand Precision Carpet, Inc., La-Ron Corporation continuedto engage in the same kind of business at the same locationunder the same trade name "Precision Carpet Installa-tion,"with the same shop manager, the same equipment,and substantially the same work force. Further, La-RonCorporation acquired the seller's "good will," inventories,supplies, trucks, and towmotor, and all of its carpeting. 46This evidence persuades me, and I find, that La-Ron Cor-poration occupies successorship status with respect to Pre-cision Carpet, Inc./Precision Carpet Installation 47However, I do not agree with the General Counsel's con-tention that La-Ron Corporation occupiesalter egoor sin-gle-employer status with Precision Carpet, Inc./PrecisionCarpet Installation. I so conclude because Lawrence Westis the sole stockholder in La-Ron Corporation and there isno substantial evidence that he ever had a financial interestin Precision Carpet, Inc./Precision Carpet Installation. Inurgingalter egoor single-employer status, the GeneralCounsel relies primarily on the fact that more than 80 per-cent of the amount which Lawrence West paid for the bus-iness consists of notes made payable, at least as a practicalmatter, to William West 48 However, there is no evidencethatWilliam West participated in any way in operating thebusiness after he sold it to Lawrence West. While it is truethatWilliam West's creditor interest in the business mightafford him the incentive and the power to resume opera-tion of the business if his son defaulted on the notes, thereis no evidence that such a default occurred or was immi-nent, and the record indicates that William West sold thebusiness because he wanted to retire. SeeEberhard FoodsInc.,173 NLRB 5 (1968)."4.The complaintallegations againstPrecision Carpet,Inc.The unfair labor practice allegations set forth in the in-stant complaints are limited to periods after La-Ron Cor-45 SeeSteve Aloi Ford,179 NLRB 229, 230 (1968). 1 do not accept Law-renceWest's sporadic and uncorroborated testimony,inconsistent with therepresentations of La-Ron Corporation's counsel, that LeNestwas some-how involved in the transaction as a seller.46Moreover, G.C. Exh. 15(f) indicates that La-Ron Corporation paid Ne-ville and Lanewageswhich William West withheld fromthem before thetakeoverin the mistakenbelief that they had laid the wrong carpet.47N. L.R.B. v. William J. Burns, BurnsInternationalSecurity Services,406U.S. 272 (1972);Continental Inn,186 NLRB 248 (1970); enfd.inmaterialpart 453 F.2d 269 (C.A. 6,);N.L.R.B. v. Wayne Convalescent Center,Inc. 465F.2d 1039 (C.A. 6, 1972).48 The record fails to show the interestrate, ifany, called for by thesenotes:nor whether the payee named therein is William Westor a firm inwhich he has an interest. Although suggesting that William West may nolonger hold these notes, the General Counsel tendered no evidence to thiseffect.49 Cf. J.Howard Jenks, d/b/a Glendora Plumbing, et al,172 NLRB 1700(1968), enfd. 72 LRRM 2768, 61 LC Para. 10,488 (C.A. 5, 1969), cited by theGeneral Counsel, where the prior owner remained in control of the subse-quently established firm. PRECISIONCARPET, INC.339poration acquired the business. Accordingly, my findingthat La-Ron Corporation does not occupy single-employeroralter egostatus with respect to Precision Carpet, Inc.,requires the dismissal of the complaint allegations againstthe latter.However, because reviewing authority may disagree withmy finding in connection with thealter egoand single-employer contention, I find as follows with respect to thecommerce of PrecisionCarpet, Inc.:My finding that thiscorporation is thealter egoof Precision Carpet Installationmeans that the General Counsel's unsuccessful attempts toobtain by subpena the commerce facts regarding PrecisionCarpet Installation constituted unsuccessful attempts toobtain such facts regarding Precision Carpet, Inc. Theseattempts are summarized below.As previously noted, prior to the hearing John Daily wascounsel for PrecisionCarpet,Inc., andLa-Ron Corpora-tion.When asked whether he had ever mentioned "WilliamWest d.b.a. Precision Carpet Installation" to any Boardinvestigator during the investigation of this case, Daily tes-tified, "I don't recall." At the hearing, Lawrence West testi-fied that he had been employed by Precision Carpet Instal-lation for several years before La-Ron Corporation wentinto the carpet business. In addition, on the last day of thehearing, Lawrence West initially testified that he had givenhis attorney certain Precision Carpet Installation recordsrelating to its commerce (including a contract for work inSharon, Pennsylvania), inferentially in compliance with asubpena served on Lawrence West prior to the hearing.Attorney Enright, who represented Precision Carpet, Inc.,and La-Ron Corporation at the hearing, stated that he hadno such documents in the files he had been working withthroughout the case. Following Lawrence West's initial tes-timony about the location of these Precision Carpet Instal-lation documents, Enright's partner John Daily, who ap-peared on ATC's behalf at the hearing, declined to statewhether the material referred to by Lawrence West was inDaily's file. Thereupon, the General Counsel serveda sub-poena duces tecumon Daily, seeking documents regardingPrecision Carpet Installation's commerce. Daily stated thathe would not turn over any such records in his file, initiallyon the ground that they were privileged because of an at-torney-client relationship between Daily and William Westd/b/a Precision Carpet Installation, and then on theground that they were privileged because of such a rela-tionship between Daily and Lawrence West. When I askedDaily whether he received these materials in Daily's capac-ity as William West's attorney, Daily replied, "I don't re-call, to be honest with you . . . I have seen the documents.I am not even going to say from that standpoint, who andwhere I got them. Any documents that are in my file hav-ing to do with a person who is not a party, who my firmrepresents, will not be provided in this court."Ideclined on the record to infer from Daily's statementin this respect and from Lawrence West's testimony up tothis point that Lawrence West supplied these materials toDaily because of an attorney-client relationship betweenhim and William West, and stated on the record that Dailyseemed to be taking the position that the appropriate per-son to subpena for these records was the client (LawrenceWest) rather than counsel5° At this point, the GeneralCounsel subpenaed Lawrence West for these documents.Lawrence West thereupon testified that he had given somedocuments in an envelope to an attorney in the hearingroom, but did not know what they were and did not knowwhether they concerned Precision Carpet Installation, andthen that he had supplied an attorney with some recordsfrom Precision Carpet Installation, but did not know theirpresent location.While I did not and do not credit hisbelated professions of ignorance, on the strength of suchrepresentations I granted his motion to quash the subpena. -Later, when asked whether he had received any documentsthat day from Lawrence West purporting to show PrecisionCarpet Installation's 1975 business, Daily objected to thequestion on the ground of attorney-client privilege, and Isustained the objection.51. I agree with the General Counsel that in view of theforegoing sequence of events, Precision Carpet, Inc., meetsthe Board's jurisdictional standards on a showing that theBoard has statutory jurisdiction. 52 Such a showing of statu-tory jurisdiction in 1974 is made by Lawrence West's testi-mony that in 1974 Precision Carpet Installation performedwork in Sharon, Pennsylvania, and by the February 1974affidavit byWilliam West, the president of Precision Car-pet, ,Inc., that "Precision Carpet, Inc. is an Ohio corpora-tion engaged in the selling and handling of carpet ... .Annually in the course and conduct of its business, it re-ceived goods in the value of $50,000.00 directly from pointslocated outside the State of Ohio." However, my findingthat the entity known as Precision Carpet Installation orPrecision Carpet, Inc., is not thealter egoof La-Ron Cor-poration and does not occupy single-employer status withitmeans that there is no evidence that the former entity50 Any such positionby Daily wouldappear to be erroneous.58 Am. Jur.,Witnesses, §501, p. 281 (1956). Daily never formally moved to quash thesubjena directed to him.5This ruling may well have been erroneous.Any such documents wouldnot be privileged if, as seemslikely, theywere prepared independently of theexistence of the attorney-client relationship. In reRuppert,309 F.2d 97 (C.A.6, 1962);Radiant Burners, Inc. v.American Gas Association,320 F.2d 314,324 (C.A. 7), cert. denied 375 U.S. 929; 58 Am. Jur., Witnesses, Sec. 501, p.281 (1956). Moreover, on that day Lawrence West was not Daily's client inconnection with the instant proceedings, and there is no evidence or claimthatany delivery of documents to him by Lawrence Westwas attributableto any attorney-client relationship between Daily and William West or Pre-cision CarpetInstallation.52Tropicana Products, Inc.,122 NLRB 121 (1958);Supreme, Victory andDeLuxe Cab Companies,160 NLRB 140, 146 (1966);Seaboard WarehouseTerminals Inc.,123 NLRB 378, 380-383 (1959);City and County ElectricSanitary Sewer Service, Inc.,191 NLRB 167 (1971), enfd. 467 F.2d 209 (C.A.8, 1972);Quality Motels,194 NLRB 1035, 1935-36 (1972). Thesecases indi-cate that it is immaterial whether at the time of the hearing Lawrence Westknew the location of and had access to these documents. In any event, onthe basis of his demeanor and the sequence of events at the hearing, I findthat he had given them to Daily and that Daily had them in his possession.However,even assumingarguendothat the Akron Federal building hous-es Federal agencies involved with the national defense,Iwould not find thatby laying carpet in this building, Precision Carpet, Inc./Precision CarpetInstallation engagedin activityhaving a "substantial impact" on nationaldefense within the meaning of the Board's jurisdictional standards.StandardLiquid Gas Co.,165 NLRB 756 (1967);Kwik Kafe of Idaho,186 NLRB 830(1970). Further, I reject the General Counsel's request that I take judicialnotice that there are no carpet mills in Ohio.Ido not regard this allegedcircumstance as being "generally known"in either Ohio or in the UnitedStates generally, nor have I been referred to any source for making such adetermination. See Rule 201(b), (d), Federal Rules of Evidence. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDengaged in businessoperations after La-Ron acquired thebusinessabout January 15, 1975.535.Thecomplaint allegationsagainst La-Ron Corporationa.The alleged unfair labor practices directed against Laneand NevilleI have previously rejected the contention that Lane andNeville were independent contractors,and have found in-stead that they were employees.It follows that La-RonCorporation violated Section 8(a)(l) of the Act when Law-renceWest told them in January and February 1975, thatthey would be discharged unless they joined the ATC. Italso follows that La-Ron Corporation discharged them inviolation of Section 8(aX3) and (1) of the Act, when comp-trollerChapman told them on February 18, 1975, thatLawrence West had said that they were not going to workthere if they did not intend to join the ATC, and that ifthey did not join the ATC they mightas wellgo home,there would not be any work for them.Gilbert v.Robinson,Inc.,193 NLRB 279, 281-282 (1971), enfd. 471 F.2d 656(C.A. 8, 1972);Lifetime Shingle Co.,203 NLRB688, 688,693 (1973);N.L.R.B. v. Almeida Bus Lines, Inc.,333 F.2d725, 727-729 (C.A. 1, 1964).54b. The allegedsupport of the A TCI agree with the General Counsel that La-RonCorpora-tion violated Section 8(aX2)and (1) of the Act by solicitingemployees to sign up for theATC. I find thatsuch viola-tionsoccurredwhenLawrenceWest,La-RonCorporation'spresident and sole stockholder,and La-Ron's comptroller Chapman asked Laneto join the ATCin earlyFebruary1975; when Lawrence West directed La-Ron's employees to attenda February 17, 1975,meeting inhis office to listen to ATC representative Beam's exhorta-tions to.jointhe ATC inthe presence of Lawrence Westhimself and La-Ron comptroller Chapman;when on Feb-ruary 19,1975, Lawrence West and Chapman accompa-nied employeesto the ATChall to signup for the ATC,Lawrence West signed up first and then called in one of theothers to sign,and Chapman signed as well; and when,later in February,West successfully urged anATC repre-sentative to come to the shop to sign up employees andhimself joined in such organizing activity.55I further agree with the GeneralCounselthat La-RonCorporation violated Section8(aX2) and (1) of the Act byexecuting a collective-bargaining agreementwith the ATCon February19, 1975,and maintaining it on and afterMarch 1,1975, when asof February 19, 1975, the ATC did531 note,however,PrecisionCarpet,Inc. 's representations in late May1975 that"upon receipt of businessby [itj,Neville and Lane will be able tobid on same as subcontractors."5t Respondent's brief alludes to testimonyby Nevillethat afterJanuary 1.1975, unacceptable jobs were brought to his attentionby Lawrence West.This testimony does not render Neville's termination lawful,because thereis no evidence that it was motivatedby the qualityof his work.W. T. GrantCompany,210 NLRB 622, 624 (1974);Wonder State Manufacturing Co. v.N.LR.B.,331 F.2d 737, 738 (C.A. 6, 1964).Indeed,after Nevillewas dis-charged,Lawrence West described him as a "good man"and a"good in-staller."55Howard Creations, Inc.,212 NLRB 179, 181 (1974),and cases cited.not represent an uncoerced majority of the unit employees.Particularly in view of Lawrence West's November 1974predetermination to deal withATC,56 thepressure unlaw-fully exerted on the employees to sign upfor the ATCtainted the ATC's purported authorizations and renderedallof them ineffective.Florida Automatic Sprinkler Con-tractors Association,199 NLRB 1151,1158 (1972). Suchrecognition would be unprotected by Section 8(f), for itwas preceded by La-Ron Corporation's unlawful threats toNeville and Lane that they would be discharged if they didnot join ATC,by their unlawful discharge for this reason,and byLa-Ron Corporation's unlawful solicitation for theATC. 7Inany event,La-Ron Corporation'sexecution andmaintenance of a contract with the ATC were unlawfulunder the principles generated byMidwest Piping& SupplyCo., Inc.,63 NLRB 1060, 1069-71(1945). TheCarpet Lay-ers current contract with La-Ron Corporation's predeces-sor afforded that organization a presumption of continuedmajority.58Moreover,all of the employees in the ATC con-tract unit had been in the unit represented by the CarpetLayers while La-Ron Corporation's predecessor had beenrunning the business;on the very day preceding the Febru-ary 1975 execution of theATC contract,two members ofthe Carpet Layers (comprising half the contract unit) hadbeen discharged for refusing to join the ATC; and in Janu-ary 1975 a representative of the Carpet Layers had twicecalled Lawrence West to find out whether he intended toabideby the Carpet Layers contract with La-RonCorporation's predecessor.These considerations establishthat when La-Ron Corporation contractedwith the ATC,theCarpet Layers was actively pressing a supportableclaim to representation rights.Accordingly,and assumingarguendothat the ATCtoo was actively pressing a support-able claim,La-Ron Corporation was obligated to affordboth of them substantially equal treatment,and violatedSection 8(a)(2) and(1) by contracting with the ATC andthereby giving it "a marked advantage over [the CarpetLayers]in securing the adherence of employees"(AirmaticsSystems Divisionof theMosler SafeCo.,209 NLRB 71, 77(1973) ).McKees Rock Foodland,216 NLRB 968;RivieraManor Nursing Home,Inc.,220 NLRBNo. 23 (1975);DowntownBakery Corp.,139 NLRB 1352, 1368 (1962),enfd. in this respect 330 F.2d 921,927-928(C.A. 6, 1964);N.L.R.B. v.Western Commercial Transport,Inc.,487 F.2d332 (C.A. 5, 1973).Thus to contract with the ATC in theface of the Carpet Layers claim was unlawful whether ornot La-Ron Corporation was engaged in the construction56Carlton PaperCorp.,173 NLRB 153,163 (1968).57 Bear Creek Construction Co.,135 NLRB 1285 (1962);Schurr & Finlay,Inc.,149 NLRB 272, 273, In. I, 276-277 (1964);Disney Roofing&MaterialCo.,145 NLRB 88.96-97 (1963);N. L. R. B. v. Sturgeon Electric Co.,Inc., 419F.2d 51,55-56(C.A. 10, 1969).58Makela Welding,Inc. v.N. L_ R. B.,387 F.2d 40,45-46 (C.A. 6, 1967);Valleydale Packers,Inc., ofBristol,162 NLRB 1486,1490--91,enfd.402 F.2d768 (C.A. 5, 1968),cert. denied 396 U.S. 825 (1969). Because the 1973 con-tract was the predecessor's second contract with the Carpet Layers and washonored by the parties thereto,and because employees represented by theCarpet Layers were continuously on the predecessor's payroll,the presump-tion of majority existed assuming that the predecessor was a constructionindustry employer within the meaning of Section 8(f). SeePeter Kiewit Sons'Co., 206 NLRB 562, 568-569 (1975),remanded 518 F.2d 1040C.A.D.C.,1975). PRECISIONCARPET, INC.341industry.Couch Electric Co.,143 NLRB 662, 669 (1963);BarneyWilkerson Construction Co.,145 NLRB 704, 705-706 (1963) 59However,I do not agreewith the General Counsel thatLa-Ron Corporation's executionof the ATC contract wasrenderedunlawfulby the Carpet Layers' 1973-76 bargain-ing agreement.The General Counsel's brief seems to con-cede thatthis contention is meritoriousonly if the CarpetLayers contract bound La-Ron Corporation and, there-fore, would have barred an ATC petition 60 Although La-Ron Corporation is thesuccessorto the employer party tothat contract, La-Ron does not occupyalter egoor single-employer status with respect to such predecessor employer.Accordingly, that contract does not bind La-Ron Corpora-tion (see court cases citedsuprafn. 47), and would not bara rivalpetition 61CONCLUSIONS OF LAW1.La-Ron Corporationis anemployer whichis engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act, and whose operations meet the Board's jurisdic-tional standards.2.Precision Carpet, Inc., occupiesalter egostatus withrespect to Precision Carpet Installation.3.The entity described in Conclusion of Law 2 was en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act and engaged in operations which met theBoard's jurisdictional standards, prior tomid-January1975.4.La-Ron Corporation does not occupysingle-employ-er toalter egostatus with respect to the entity described inConclusion of Law 2.5.The entity described in Conclusion of Law 2 has notbeen engaged in commerce within the meaning of Section2(6) and (7) of the Act since mid-January 1975.6.The entity described in Conclusion of Law 2 has notengaged in any unfair labor practices.7.Associated Trades and Crafts, Local No. 3, and Car-pet and Linoleum Layers Local Union No. 484, Interna-tionalBrotherhood of Carpenters and Joiners of America,AFL-CIO, are labor organizations within the meaning ofSection2(5) of the Act.8.At all material times herein, George Neville and Ar-thur Andrew Lane have been employees within the mean-ing of Section 2(3) of the Act.9.La-Ron Corporation violated Section 8(a)(1) of the59 In view of my findings in this paragraph,I find it unnecessary to de-termine whether the fact that half the unit employeesdid not want the ATCrendered its recognition unlawful. Apart from 8(f) considerations,this lackofmajority status would in itself establish an unfair labor practice in theexecution of the contract.International Ladies' GarmentWorkers' UnionAFL-CIO [Bernhard-Altmann TexasCorp.] v.N.L.R.B.,366U.S. 731(1961). Cf.Edwards & Webb Construction Co.,207 NLRB 614, 619, In. 22(1973).60 SeeJackson Sportswear Corporation,211 NLRB 891, 906, fn. 3 (1974).But seeMichaud Bus Lines,Inc.,171 NLRB 193 (1968).61SouthernMoldings, Inc.,219 NLRB No. 25 (1975);Trans-AmericanVideo, Inc.,198 NLRB 1247 (1972). Accordingly, I need not and do notdecide whether a possibly unlawful 8-day grace periodin the Carpet Layerscontract would in effect privilege the executionof the ATCcontract, whichcontained a like union-security provision.Act by telling Neville and Lane that they would be dis-charged unless they joinedthe ATC.10.La-Ron Corporation violated Section 8(a)(3) and (1)of the Act by discharging Neville and Lane because theywould not jointhe ATC.11.La-Ron Corporation violated Section 8(a)(2) and (1)of the Act by urging and soliciting employeesto sign ATCauthorization cards or jointhe ATC,and by executing andmaintaining a contractwith the ATC.12.The unfair labor practices set forth in Conclusionsof Law 9 through 11 affect commerce within the meaningof Section 2(6) and(7) of the Act.THE REMEDYHaving found that La-Ron Corporation has violated theAct in certain respects, I shall recommend that it be re-quired to cease and desist therefrom. Because La-RonCorporation's unfair labor practices include the discrimi-natory discharge of two members of the Carpet Layers forrefusing to join the ATC, an unfair labor practice which"goes to the very heart of the Act"(N.L.R.B. v. UnitedMineral & Chemical Corp.,391 F.2d 829, 837-838 (C.A. 2,1968)) and unlawfulassistanceto and recognition of theATC for the purpose of ridding the shop of the CarpetLayers, La-Ron Corporation's unlawful conduct leads meto anticipate that unless restrained, La-Ron Corporationwill engage in "continuing and varying efforts to attain thesame end in the future"(N.L.R.B. v. Express PublishingCo., 312 U.S. 426, 437-439 (1941) ). Accordingly, I shallrecommend that La-Ron Corporation be required to ceaseand desist from infringing on employee rights in any othermanner.Pan American Exterminating Co., Inc.,206 NLRB298 (1973);N.L.R.B. v. Southern Transport, Inc.,343 F.2d558, 560-561 (C.A. 8, 1965).I shall also recommend that La-Ron Corporation be re-quired to offer Neville and Lane immediate reinstatementto the jobs of which they were unlawfully deprived, or, inthe event such jobs no longer exist, to substantially equiva-lent jobs, and make them whole for any loss of earnings byreason of the d'is'crimination against them, by payment toeach of them of a sum of money equal to that which hewould have earned, but for the discrimination against him,from February 18, 1975, to the date of a valid offer ofreinstatement, less his net earnings during this period, to becomputed in the manner described in F.W.WoolworthCo., 90 NLRB 289 (1950), with interest as described inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).In addition, I shall recommend that La-Ron Corpora-tion be required to withdraw and withhold all recognitionfrom the ATC, which was unlawfully recognized, and tocease giving effect to the 1975 agreement, which was un-lawfully executed, or to any renewal, modification, or ex-tension thereof, until such time as the ATC shall have beencertified by the Board as the. exclusive representative of theemployees in question. Further, because on February 17,19, and 28, 1975, La-Ron Corporation unlawfully solicitedemployees to join the ATC, and because the contract en-tered into on February 19, 1975 (effective March 1, 1975),was unlawfully entered into with an assisted Union andcontained union-shop and checkoffclauses, I shall recom- 342DECISIONSOF NATIONAL LABOR RELATIONS BOARDmend that La-Ron Corporation be required to reimburseall employees who joinedthe ATC onor afterFebruary 17,1975, for all initiation fees, dues,and other moneys paid bythem to the ATC, or checked off from their pay, with inter-est as described inIsis Plumbing,supra.It is truethat ATCrepresentative Beam testified at the hearingthat membersof other Unionswere freeto work in ATC shops withoutjoining the ATC. However, there is no credible evidencethat La-Ron Corporation employees were ever told this,62nor is there evidence that thispolicyapplied to employeeswho were members of no Union whatever. Moreover, La-Ron Corporation,which is the only Respondent againstwhich the order is directed,specifically and repeatedly toldtwo members of the Carpet Layers that they had to join theATC to work for La-Ron Corporation. Furthermore, theemployees would likely conclude from the union-securityclause alone that it meant what it said, and that if they didnot join the ATC they would lose their jobs.Also, Ishall recommendthat La-Ron Corporation berequired to post appropriate notices.The General Counsel's posthearing "Motion to Conformthe Pleadings to the Proof'requests that the name of Re-spondent "La-Ron Corporation d/b/a Precision Carpet,Inc." be amended to read "La-Ron Corporation d/b/aPrecision Carpet Installation."The General Counsel alleg-es in support of this motion, and Respondentsdeny in op-posing it, thus regarding this issue as determinative of themotion's validity, the General Counsel seems to be assum-ing that an order would otherwise issue againstan entityconsisting of Precision Carpet, Inc. and La-Ron Corpora-tion, and these corporations seem to be attempting to ex-clude Precision Carpet Installation from the coverage ofany such order.If I am correct in thus viewing the realissue between the parties,my dismissal of the complaint asto Precision Carpet, Inc., which I have found to be thesame entity as Precision Carpet Installation,in effectmoots the General Counsel'smotion.Absent the motion,the order herein might perhaps issueagainst"La-Ron Corporation d/b/a Precision Carpet,Inc.," the style used in the General Counsel's pleadings.The General Counsel's motion may constitute an effort tocause the issuance,instead,of an order against "La-RonCorporation d/b/a Precision Carpet Installation." I regardany such proposed change as inappropriate.While it is truethat La-Ron Corporation has to a substantial extent heldhimself out as "Precision Carpet Installation," La-RonCorporationhas also to some extent held itself out as "Pre-cisionCarpet, Inc."Manifestly,La-Ron Corporationshould not be permitted by merely changing its trade nameto relieve itself from the obligations imposed by the order.However,tomake the proposed change in the GeneralCounsel's pleadings might suggest that actiontaken by La-Ron Corporation under the trade name "Precision Carpet,Inc." would not be covered by the order.In view of theseconsiderations,I shall deny the General Counsel's motionto issue the order against La-Ron Corporation,the styleused in Respondent's pleadings. This order will bind La-Ron Corporation regardless of any trade name which itmay choose to employ.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 63Respondent La-Ron Corporation, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Encouraging membership in Associated Trades andCrafts, Local No. 3, by discharging employees, or other-wise discriminating in any manner in respect to their hireand tenure of employment or any term or condition ofemployment.(b)Threatening to discharge employees if they refuse tojoin Associated Trades and Crafts, Local No. 3.(c)Assisting or contributing support to the AssociatedTrades and Crafts, Local No. 3, by soliciting employees tojoin or sign authorization cards for that organization; byentering into a collective-bargaining agreement with thatorganization where it does not represent an uncoerced ma-jority of the unit employees and has been maintained orassisted by an unfair labor practice under Section 8(a), orwhere another labor organization is actively pressing a sup-portable claim to representation rights; or by maintainingsuch an agreement.(d)Giving effect to or enforcing the collective-bargain-ing agreement executedwith Associated Trades and Crafts,Local No. 3, on February 19, 1975, or to any modification,extension, renewal,or supplement thereof,unless and untilthat organization has been certified by the National LaborRelations Board as the exclusive bargaining representativeof such employees; provided, however, that nothing hereinshall require La-Ron Corporation to vary or abandon anyexistingterm or condition of employment.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Withdraw and withholdall recognitionfrom the As-sociated Trades and Crafts, Local No. 3, as a representa-tive of its employees for the purpose of collective bargain-ing, unlessand until said labor organization has been dulycertified by the National Labor Relations Board as the ex-clusive representative of such employees.(b)Reimburse all present and former employees for allinitiation fees, dues, and other moneys, if any, paid by orwithheld from them in the manner provided in "The Rem-edy" section of this Decision.(c)Offer George Neville and Arthur Andrew Lane im-63 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,63 Seesupra. In. 28. On the basis of thewitnesses'demeanor, I creditconclusions, recommendations and recommended Order herein shall, asBeam's testimony that he never spoke aboutthis"split shop" policy withprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theLawrence West, and discredit the latter's testimony that Beam told him theBoard and become its findings, conclusions, and Order, and all objectionsATC did not care if West worked a split shop.thereto shall be deemed waived for all purposes. PRECISION CARPET, INC.343mediate reinstatement to their former jobs or,if their for-mer jobs no longer exist,to substantially equivalent jobs,and make them whole for any loss of pay they may havesuffered by reason of the discrimination against them, inthe manner set forth in the section of this Decision entitled"The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports,and all other records neces-sary or useful to an analysis of the amount of backpay dueunder the terms of this Order.(e)Post at its place of business in Akron, Ohio, copies ofthe attached notice marked "Appendix." 64 Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by La-Ron Corporation'srepresentatives, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it in conspicuousplaces,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by La-Ron Corporation to insure that the said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 8, in writ-ing, within20 days from the date of this Order, what stepsLa-Ron Corporation has taken to comply herewith.The complaints against Precision Carpet, Inc., are dis-missed.64 In the event that the Board'sOrder isenforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the chance topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintendto carry out the order of the Board and abide by thefollowing:WE WILL NOT discharge or otherwise discriminateagainst anyemployee toencouragemembership in As-sociatedTrades and Crafts, Local No. 3.WE WILL NOT threaten to discharge employees if theyrefuse to join the ATC.WE WILL NOT assist or contribute support to the ATCby soliciting employees to join or sign authorizationcards for the ATC, or by contracting with the ATCwhere it does not represent an uncoerced majority ofemployees and has been maintained or assisted by anemployer labor practice, or where anotherunion is ac-tively pressing a supportable claim to representationrights.WE WILL NOT give effect to our agreement (effectiveMarch 1, 1975) with the ATC, or to any renewal, ex-tension,modification, or supplement thereof,unlessand until the ATC has been certified by the NationalLabor Relations Board, but we are not required tovary or abandon any existing term or condition of em-ployment.WE WILL offer George Neville and Arthur AndrewLane immediate reinstatement to their old jobs or, ifthese jobs no longer exist, to substantially equivalentjobs, and make them whole, with interest, for loss ofpay resulting from their discharge.WE WILL withdraw and withhold all recognitionfrom the ATC as the collective-bargaining representa-tive of our employees unless and until it has been cer-tified by the National Labor Relations Board.WE WILL reimburse all present and former employ-ees who joined the ATC on or after February 17, 1975,for any initiation fees, dues, or other moneys paid orchecked off to the ATC.The National Labor Relations Act gives employees thefollowing rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tion andTo refrain from any such activities.Our employees are free to exercise any or all these rights.Our employees are also free to refrain from any or all suchactivities, including membership in the ATC, except to theextent that union membership may be required by a collec-tive-bargaining agreement as a condition of employment inaccordance with the appropriate provisions of the Act.WE WILL NOT in any manner interfere with, restrain,or coerce employees in the exercise of these rights.LA-RON CORPORATION